Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 

This application is in condition for allowance except for the following formal matters: 

Claims 8-12 are ineligible for rejoinder and need to be cancelled or amended to comply with requirements to make them eligible for rejoinder.
Claim 8 is ineligible for rejoinder because it refers to “starting materials of the PU foam” which lack antecedent basis in the claim from which it depends and is indefinite under the requirements of 35USC112(b).  
Claim 9 is ineligible for rejoinder because (i.) it depends from claim 8 which is ineligible, and (ii.) it refers to “a reaction mixture for preparing polyurethane foams” which fails to further limit the subject matter of the claim upon which it depends and/or fails to include all the limitations of the claim upon which it depends in that “a reaction mixture for preparing polyurethane foams” encompasses polyurethane foam forming materials beyond those defined by claim 1 and does not comply with the requirements of 35USC112(d).  
Claim 10 and 11 are ineligible for rejoinder because they depends from claim 9 which is ineligible rejoinder.
Claim 12 is ineligible for rejoinder because it does not set forth any definitive process step(s) or operation(s). 

 				Allowable Subject Matter

Claims 1-7 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art is insufficient in its teaching or fair suggestion of composites of PU foams reinforced by 3D spacer fabric wherein the 3D spacer fabric comprises a first layer and a second layer separated by spacer yarns that have an inclination angle as now defined by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/JOHN M COONEY/                Primary Examiner, Art Unit 1765